Title: [Diary entry: 16 February 1787]
From: Washington, George
To: 

Friday 16th. Mercury at 28 in the Morning 52 at Noon and 50 at Night. Very clear and pleasant in the Morning with little or no Wind. About 9 Oclock it Sprung up at No. Wt. and seemed inclined to blow hard—but before Noon it died away and came out afterwards at So. Wt. Mr. Dandridge went away after an early breakfast and G. A. Washington set out for Berkley. I rid to all the Plantations. Plowing at all except at Muddy hole the plows of wch. at Frenchs—In the Neck the men employed in getting Posts for railing. The Plows at that place had just got into the Orchard—the Women heaping dung. Bath (a Negro Man from the Neck) joined the Dutch man Danl. Overdonck in ditching, yesterday. Mr. & Mrs. Lund Washington dined here to day.